Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14-15, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Benhamou (US 2004/0234925) in view of Dosta (US 2015/0190214).
Regarding claims 1-3, 14-15, 17 and 21-23, Benhamou discloses a covered dental implant in FIG. 2 comprising: a dental implant (1) extending from a first end  of said dental implant (the occlusal direction) to a second end of said dental implant (the apical direction), said first end of said dental implant exhibiting a hole (as shown in FIG. 2 to receive an abutment/securing member) as a receptacle for an abutment connection; an elongated member (2) extending from a first end (apical end) of said elongated member to a second end of said elongated member (occlusal end), said elongated member exhibiting a hole (hole which is shown disposed around the implant) in said first end of said elongated member; and filler material (3) deposited between said elongated member and the dental implant, wherein said elongated member is fitted over said dental implant, such that said second end of said elongated member extends towards said second end of said dental implant (extends apically), wherein said first end of said elongated member covers said first end of said dental implant (FIG. 2), wherein said hole in said hole in said first end of said elongated member is aligned with said hole of said dental implant (the holes are longitudinally aligned); (claim 2) wherein said filler material comprises cement ([0009], “cemented connection”, [0022] “for the reception of the cement”); (claim 3) wherein a length of said elongated member is shorter than a length of said dental implant, and is dimensioned such that the second end of the elongated member extends to below a gingiva line where the dental implanted therein (functionally capable based on the desired drilling depth that the practitioner places the implant), and wherein the hole of the elongated member extends along the entirety of the length of said elongated member (as shown in FIG. 2); (claim 15) wherein said first end of said elongated member is proximal to said first end of said dental implant, said first end of said elongated member is seated on said first end of said dental implant (as shown in FIG. 2); (claim 17) wherein an external surface of said elongated member is smooth (as shown in FIG. 2); (claim 21) wherein a length of said elongated member is shorter than a length of said dental implant (as shown in FIG. 2) , and is dimensioned such that the second end of the elongated member extends to below a gingiva line where the dental implant is implanted therein ( functionally capable of being implanted by a practitioner to be below a gingiva line based on implant depth), wherein said second end of said elongated member is not seated on a portion of said dental implant (exposed occlusally); (claim 22) wherein said first end of said elongated member extends past said first end of said dental implant (The first end has a hole for receiving the abutment, therefore it extends past the first end , such that it extends past the hexagonal portion as shown in FIG. 5). 
Benhamou fails to teach further comprising a dental abutment exhibiting a first end of said dental abutment and a second end of said dental abutment, said hole in said first end of said elongated member arranged for receipt of said dental implant such that said first end of said dental abutment extends out of said elongated member and said second end of said dental abutment is secured to said first end of said dental implant; (claim 14) wherein said dental abutment extends proximally from said first end of said dental implant.
However, Dosta further teaches a dental implant system in FIG. 1 dental abutment (1) exhibiting a first end (occlusal end) and a second end (apical end) said hole in said first end of said abutment connection (see fig. 1), an elongated member (3/4)  extending from a first end of said elongated member to a second end of said elongated member, said elongated member exhibiting a hole in the first end of the elongated member (see fig. 1, such that elongated member 3/4 has a hole accepting the first end of the implant), a dental abutment 1 exhibiting a first end of said dental abutment and a second end of said dental abutment, wherein the elongated member is fitting over said dental implant such that said second end of the elongated member extends towards said second end of said dental implant (see fig. 1), wherein said first end of said elongated member covers said first end of said dental implant (see fig. 1), and wherein said hole in the first end of said elongated member is aligned with said hole of said dental implant (see fig. 1), wherein said hole in said first end of said elongated member is arranged for receipt of said dental abutment (see fig. 1), such that said first end of said dental abutment extends out of said elongated member and said second end of said dental abutment is secured to said first end of said dental implant (see fig. 1) and wherein securing of the dental abutment is capable of cooperating to secure the inner face of said first end of said elongated member to said first end of said dental implant (the structure as claimed is taught therefore, it is capable of functioning as claimed), (claim 14) wherein said dental abutment extends proximally (construed as towards occlusal direction) from said first end of said dental implant;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Benhamou, by requiring comprising a dental abutment exhibiting a first end of said dental abutment and a second end of said dental abutment, said hole in said first end of said elongated member arranged for receipt of said dental implant such that said first end of said dental abutment extends out of said elongated member and said second end of said dental abutment is secured to said first end of said dental implant; (claim 14) wherein said dental abutment extends proximally from said first end of said dental implant, as taught by Dosta, for the purpose of fitting a prosthesis to an implant. It is noted that Benhamou/Dosta teaches the structure as claimed and discussed above, therefore, the invention would function as claimed including wherein securing of the dental abutment cooperates to secure the inner face of said first end of the elongated member to said first end of said dental implant.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Benhamou (US 2004/0234925) in view of Dosta (US 2015/0190214), and further in view of Sutter (US 6,461,160).
Regarding claim 16, Benhamou/Dosta discloses the claimed invention substantially as claimed as set forth above.
Benhamou/Dosta fail(s) to teach wherein said elongated member is not tapered.
However, Sutter teaches an implant system in FIG. 18 with an elongated member (60) which is not tapered.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Benhamou/Dosta, by requiring wherein said elongated member is not tapered, as taught by Sutter, for the purpose of fitting an according implantation site.  
Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments state that the combination with Sanchez is improper. However, the limitations have been addressed by Dosta as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        /HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/9/2022